DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of
the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
With respect to claim 1, the closest prior art Chang et al. (PGPUB 20190361201 of record) in view if Lin et al. (PGPUB 20170299846), fails to disclose in combination with all of the other elements of the claim wherein each of the following conditions are simultaneously satisfied:
0.45 ≤ f12/f ≤ 1.37;
-20 ≤ f2/f3 ≤ -10.00; and
0.50 ≤ d2/d4 ≤ 3.00. 
While Chang teaches f12/f = 0.704 (Table 11 where f12 = 2.30 and f = 3.259) it is not obvious or within the ordinary skill of the art to then modify f2/f3 and d2/d4 to be satisfied. Each of the above conditions are mutually dependent (f1, f2, d2 and d4 each determine f and each have an effect on f12) and there is no obvious modification to Chang or Lin that one of ordinary skill in the art can make to accommodate each. Further, Chang requires still more conditions placed on these specific lenses (first and second) in [0090], [0092], [0094] and [0096]. It would not be obvious or reasonable for one having ordinary skill to alter the invention of Chang so significantly. And, even if such a modification were to be attempted, there is no reasonable expectation of success since such significant alteration of the lenses . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872